Plaintiff in error, hereinafter called defendant, was convicted in the municipal criminal court of Tulsa of having possession of devices for receiving bets, wagers, etc., in a gambling game, and was sentenced to serve 20 days in the county jail and to pay a fine of $20. The prosecution was under section 16, chap. 33, Tulsa Ordinances, which defines a crime for any person to have in his possession any device for the purpose of receiving, accepting, recording, or registering any bet or wager. The judgment was entered on March 2, 1935, and the appeal was lodged in this court August 24, 1935. The extreme limit within which appeals from a conviction for a misdemeanor may be taken is 120 days. Section 3192, Okla. St. 1931; Conner v. State, 24 Okla. Crim. 194, 217 P. 226. The appeal not having been taken within the time fixed by law, it comes too late and this court does not acquire jurisdiction.
The attempted appeal is dismissed. *Page 360